Citation Nr: 1311304	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to April 1972, including combat service in the Republic of Vietnam, and his decorations include the Air Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected posttraumatic stress disorder precludes him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to a TDIU rating, which constitutes a complete grant of the benefits sought on appeal as to that claim.  Therefore, a discussion of VA's duties to notify and assist is unnecessary regarding the claim.  

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board finds that entitlement to a TDIU based solely on his service-connected posttraumatic stress disorder (PTSD) is warranted.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection has been in effect for PTSD, rated 70 percent disabling, since April 24, 2007.  Thus, the Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

The Veteran filed this TDIU claim in December 2007.  He noted he last worked full time in customer service with an airport shuttle company in July 2004.  Notably, a June 2005 VA mental health report noted the veteran was on unpaid leave for one month due to the severity of his PTSD symptoms and conflicts with shuttle drivers.  He listed his education included a high school degree and two years of college.  

An April 2007 VA mental health report noted the Veteran was working as a maintenance/security guard at his apartment complex.  He rated his mood as a 3 (on a scale to 5, 1 being depressed), and described his energy as low.  He denied suicidal and homicidal ideation.  He reported nightly nightmares, daily intrusive thoughts, extreme hypervigilance, being highly avoidant of others, and nocturnal panic attacks triggered by nightmares.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  

On May 2007 VA PTSD examination, the Veteran denied being employed since his prior VA PTSD examination in December 2005.  He denied engaging in social activity, being interested in other people, and not trusting other people.  It was noted that he is an extreme loner and feels most comfortable without having any social interaction or doing anything with other people.  The examiner stated that the extent of social impairment and work impairment is severe.  It was stated that the Veteran lives at a building rent free in exchange for performing duties as a security guard and collected aluminum cans for recycling to earn additional income.  The Veteran denied having any difficulties in activities of daily living as a result of his PTSD.  

On mental status examination, the Veteran was well-groomed with a significant degree of suspiciousness and paranoia regarding other people.  His eye contact was good and he evidenced a normal level of psychomotor activity.  Communication and speech were within normal limits.  He was able to communicate in a coherent and spontaneous manner.  He did not appear to be particularly in distress, nervous or depressed.  His affect was euthymic.  His thought processes were coherent and goal-directed, with no evidence of abnormality.  He denied hallucination.  He was fully oriented to person, place, and date, and his abstract thinking was intact.  His concentration was intact and he evidenced no difficulties in his memory.  His judgment and insight also appeared to be good.  The examiner diagnosed the Veteran with severe PTSD, and assigned a GAF score of 47.  It was noted that the Veteran has been unable to effectively perform in either social or work situations, to a large extent a result of his PTSD symptoms, including isolation, withdrawal, avoidance, anger, irritability, and paranoia.  

A July 2007 VA mental health report notes the Veteran was working as a maintenance/security at his apartment complex.  He rated his mood a 3 (on a scale to 5), and described his energy as "pretty good."  He denied suicidal or homicidal ideation.  He reported having nightmares nightly, intrusive thoughts daily, nocturnal panic attacks once a week (triggered by nightmares), and that he is also extremely hypervigilant and highly avoidant of others.  A GAF score of 45 was assigned.  

On July 2008 VA PTSD examination, it was noted the Veteran last worked in 2003; he did not mention that he receives free rent at his apartment complex for doing security guard work.  He reported that he has trouble with anger and aggression, as well as recurrent depressed mood, suicidal thoughts, lack of energy or drive and feelings of loneliness.  He also experiences intrusive thoughts, nightmares and insomnia.  He also indicated he avoids people in general and is easily startled.  

On mental status examination, the Veteran was casually dressed with fair hygiene.  His speech was good and his thought process was logical, coherent and relevant.  His affect was blunted.  He was well-oriented to time, place, person and situation.  His reasoning and judgment were described as fair.  He stated he is bored easily but did not describe concentration problems.  His short-term and long-term memory were within normal limits.  The diagnoses were PTSD and depressive disorder secondary to PTSD.  A GAF score of 50 was assigned.  It was opined that while the Veteran's PTSD (and associated depression) would likely have a negative impact on work if he were to attempt employment, they do not prevent him working entirely, and he is not considered unemployable due to these conditions.  

On May 2010 VA PTSD examination, the Veteran reported difficulty with the following: "moodiness"; restlessness; depression; low energy; loss of interest and motivation to engage in activities; feelings of worthlessness; reduced concentration; intrusive recollections of trauma; increased irritability; sporadic crying spells; social withdrawal; and passive suicidal ideation every two to three days.  He indicated that he makes a demonstrative attempt to avoid crowds and large gatherings, as well as conflict due to a fear he will physically retaliate against others.  He related he has intrusive memories of combat trauma during service, and being easily startled by sounds of gunfire.  With regard to his employment history, the Veteran reported he was last employed in 2002 or 2003 as a customer service representative for a shuttle company at the airport, but that he left the position due to lack of hours and not making enough money.  He stated that he felt incapable of working any longer due to an inability to tolerate being around others and confrontation risk; he denied any history of firings or any serious conflicts with others secondary to his PTSD.  He also denied chronic absenteeism secondary to mental health issues.  

On mental status examination, the Veteran was well-nourished, dressed casually and appropriately, with fairly adequate grooming and hygiene.  He was cooperative and slightly guarded, with no inappropriate behavior observed.  His mood was irritable with restricted affect.  His speech was constant, clear, logical and coherent with no indications of irrelevant, illogical or obscure speech patterns.  There was no apparent paranoia, delusions, or hallucinations.  The Veteran's thought processes were clear and coherent, and his thought content was relevant and appropriate.  He was fully oriented to person, place and time, and his attention, memory and concentration were mildly impaired.  The examiner diagnosed PTSD and depression, and assigned a GAF score of 45 to 50.  It was opined that the Veteran's PTSD was of moderate to severe severity.  It was further opined that the Veteran's capacity to function in his normal occupational environment is not significantly impaired in terms of individual unemployability secondary to PTSD.  He was previously able to maintain employment over prolonged periods, without abrupt termination, serious conflict, or chronic absenteeism due to his PTSD.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence is in equipoise whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  Significantly, the evidence of record indicates the Veteran last worked full-time (as a customer service representative for an airport shuttle company) in approximately 2005, although the Veteran has provided varied accounts as to his last full-time employment.  Since 2005, the Veteran has appeared to work as a security guard for his apartment complex for free rent.  The Veteran's education includes a high school degree and, at most, two years of college.  Significantly, the GAF scores throughout the appeal period have ranged from 45 to 50.  A GAF score of 41-50 reflects that there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or schools functioning (e.g., no friends, unable to keep a job)" (emphasis added).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) (4th ed. 1994).  While there are contrasting probative medical opinions as to the severity of the Veteran's PTSD on his ability to secure or follow substantially gainful employment, in light of his employment experience and educational background, the Board finds that the totality of the evidence is in equipoise and sufficiently reflects that the Veteran's PTSD is of such a severity that he would be unable to secure or follow a substantially gainful occupation.  

In sum, the Board finds that the evidence is in equipoise, and the Veteran is entitled to an award of a TDIU rating.  Hence, entitlement to TDIU is warranted.  


ORDER

A TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


